DISMISS and Opinion Filed December 18, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00764-CR

                              JONATHAN RADFORD, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-24153-Q

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Myers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Jonathan Radford appeals his conviction for possession of methamphetamine. Appellant

pleaded guilty under a plea bargain agreement with the State and was initially placed on deferred

adjudication for two years. As part of his plea agreement, he waived the right to appeal that order.

See Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim. App. 2006). When the State filed a

subsequent motion to proceed with an adjudication of guilt, appellant entered into a new plea

agreement with the State in which he agreed to plead true to the allegations in the motion and

waive his right to appeal. In exchange, the State agreed to dismiss cause number F17-22234-Q

and recommend 365 days confinement as punishment. The trial court found the allegations in the

State’s motion to be true and assessed punishment at 365 days in state jail in accordance with the

plea agreement. Appellant then filed his pro se notice of appeal.
       “In a plea-bargain case for deferred adjudication community supervision, the plea bargain

is complete at the time the defendant enters his plea of guilty in exchange for deferred adjudication

community supervision.” Mendez v. State, 558 S.W.3d 823, 824 (Tex. App.—Houston [14th Dist.]

2018, no pet.) (citing Hargesheimer, 182 S.W.3d at 911–12). Thus, the rule governing plea-

bargain appeals does not restrict a defendant’s right to appeal. Hargesheimer, 182 S.W.3d at 913

(“[W]hen the defendant appeals from the proceeding on the motion to adjudicate guilt, Rule

25.2(a)(2) will not restrict appeal[.]”). However, a defendant who enters into a new plea bargain

agreement with respect to the subsequently filed motion to adjudicate guilt may waive his right to

appeal. Mendez, 558 S.W.3d at 824.

       Here, after the State filed a motion to adjudicate, appellant entered into a new plea bargain

agreement. Under its terms, the State dismissed a separate offense and recommended a sentence

of 365 days in exchange for appellant’s plea of true and waiver of his right to appeal. Under these

circumstances, we conclude we lack jurisdiction over this appeal.

       We dismiss this appeal.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180764F.U05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JONATHAN RADFORD, Appellant                       On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00764-CR         V.                     Trial Court Cause No. F16-24153-Q.
                                                   Opinion delivered by Chief Justice Wright.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Stoddart participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered December 18, 2018.




                                             –3–